Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-14-00193-CV

                                 IN THE INTEREST OF A.N., a Child

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-01412
                     Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 23, 2014

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant’s parental rights to A.N.

Appellant’s court-appointed appellate attorney filed a brief containing a professional evaluation of

the record and demonstrating that there are no arguable grounds to be advanced. Counsel

concludes that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04–03–00096–CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in

appeal from termination of parental rights) (mem. op.); see also In re K.M., 98 S.W.3d 774, 775

(Tex. App.—Fort Worth 2003, order) (same).
                                                                                  04-14-00193-CV


       Counsel certified that a copy of his brief was delivered to appellant who was advised of

her right to examine the record and to file a pro se brief. No pro se brief has been filed. After

reviewing the record, we agree that the appeal is frivolous and without merit. The order of the

trial court is affirmed, and counsel’s motion to withdraw is granted. See Nichols v. State, 954
S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.).


                                                Rebeca C. Martinez, Justice




                                              -2-